Name: Commission Regulation (EC) No 2171/2003 of 12 December 2003 amending Regulation (EC) No 2879/2000 laying down detailed rules for applying Council Regulation (EC) No 2702/1999 on measures to provide information on, and to promote, agricultural products in third countries
 Type: Regulation
 Subject Matter: cooperation policy;  consumption;  agricultural activity;  marketing;  foodstuff
 Date Published: nan

 Important legal notice|32003R2171Commission Regulation (EC) No 2171/2003 of 12 December 2003 amending Regulation (EC) No 2879/2000 laying down detailed rules for applying Council Regulation (EC) No 2702/1999 on measures to provide information on, and to promote, agricultural products in third countries Official Journal L 326 , 13/12/2003 P. 0006 - 0007Commission Regulation (EC) No 2171/2003of 12 December 2003amending Regulation (EC) No 2879/2000 laying down detailed rules for applying Council Regulation (EC) No 2702/1999 on measures to provide information on, and to promote, agricultural products in third countriesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2702/1999 of 14 December 1999 on measures to provide information on, and to promote, agricultural products in third countries(1), and in particular Article 11 thereof,Whereas:(1) Article 7(1) of Commission Regulation (EC) No 2879/2000(2) does not lay down any annual time limits for the submission of programmes to the Member States by trade or intertrade organisations in the Community.(2) To meet the requests made by some Member States and take advantage of the opportunity to bring Regulation (EC) No 2879/2000 into line with Commission Regulation (EC) No 94/2002 of 18 January 2002 laying down detailed rules for applying Council Regulation (EC) No 2826/2000 on information and promotion actions for agricultural products on the internal market(3), final dates for the submission of new programmes of measures to the Member States should be laid down for those organisations and the conditions for the lodging of the performance security should be standardised.(3) To comply with the principle of equal treatment of operators, the amendment relating to the security should apply from 1 October 2003.(4) In the interests of legal certainty, it should be specified that the proposed programmes must comply, in particular, with all the Community legislation covering the products concerned and their marketing.(5) Regulation (EC) No 2879/2000 should be amended accordingly.(6) The measures provided for in this Regulation are in accordance with the opinion of the Joint Meeting of Management Committees - Promotion of Agricultural Products,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 2879/2000 is hereby amended as follows:1. Article 7(1) is replaced by the following:"1. With a view to the implementation of measures contained in programmes as referred to in Article 7 of Regulation (EC) No 2702/1999, the trade or intertrade organisations in the Community that are representative of the sector(s) concerned shall submit each year, by 30 April and 31 October, programmes in response to calls for proposals issued by the Member States concerned. Such programmes shall comply with the Community legislation covering the products concerned and their marketing and the specifications stipulating exclusion, selection and award criteria distributed to that end by the Member States concerned."2. The first subparagraph of Article 11(3) is replaced by the following:"Contracts may not be concluded by the two parties until a performance security equal to 15 % of the maximum annual financial contribution from the Community and the Member State(s) concerned has been lodged in order to ensure satisfactory performance of the contract. Performance securities shall be lodged in accordance with Title III of Regulation (EEC) No 2220/85."Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.Article 1(2) shall apply from 1 October 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 12 December 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 327, 21.12.1999, p. 7.(2) OJ L 333, 29.12.2000, p. 63. Regulation as last amended by Regulation (EC) No 409/2003 (OJ L 62, 6.3.2003, p. 14).(3) OJ L 17, 19.1.2002, p. 20. Regulation as last amended by Regulation (EC) No 497/2003 (OJ L 74, 20.3.2003, p. 4).